Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 8, 10, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (US. Pub. No. 2021/0016620 A1; hereinafter “Gokhale”) in view of Gussen et al. (US. Pub. NO. 2016/0339757 A1; hereinafter “Gussen”)

	Regarding claim 1, Gokhale teaches a shock absorber for a vehicle comprising: 
a shock frequency sensor configured to generate signals indicative of a shock frequency (See Gokhale, fig. 1, sensors 130, 128, para. [0023]); 
a controller communicably coupled with the shock frequency sensor (see Gokhale, fig. 1, controller 106), the controller configured to: 
receive the signals indicative of the shock frequency from the shock frequency sensor (see Gokhale, fig. 1, sensor data 134, 132, para. [0037-39], fig. 3, 306, 310); 
compare the received signals with a target frequency range (see Gokhale, fig. 8, lower frequency range is the target range, 0 hz frequency means zero vibration to the shock absorber); and 
adjust at least one operational parameter of the vehicle to reduce occurrence of the shock frequency outside of the target frequency range (see Gokhale, fig. 8, 612, applying compensatory force when transitioning into range 614, para. [0057-59]). 
Gokhale is silent to teaching that comprising an output device communicably coupled to the controller and configured to send an alert to a servicing personnel. 
In the same field of endeavor, Gussen teaches a shock absorber for a vehicle comprising 
an output device communicably coupled to the controller and configured to send an alert to a servicing personnel (see Gussen, fig. 1, alert generation 120, para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale with the teaching of Gussen in order to provide convenient and improved vehicle suspension systems (see Gussen, para. [0002]). 

Regarding claim 2, the combination of Gokhale and Gussen teaches the shock absorber of claim 1, wherein the controller adjusts the at least one operational parameter of the vehicle by sending an adjustment signal to the shock absorber (see Gokhale, fig. 1, control 160). 

Regarding claim 13, the combination of Gokhale and Gussen teaches the shock absorber of claim 1, wherein the operational parameter is an operating pressure of the shock absorber (see Gokhale, fig. 1, unsprung mass 104, vehicle weight pressure on the shock absorber, para. [0030]).

Regarding claim 14, the combination of Gokhale and Gussen teaches the shock absorber of claim 1, wherein the operational parameter is a stroke of the shock absorber (see Gokhale, fig. 1, piston rod 122, para. [0020], Gussen, para. [0015]).

Regarding claim 15, the combination of Gokhale and Gussen teaches the shock absorber of claim 1, wherein the operational parameter is an operating fluid volume of the shock absorber (see Gokhale, fig. 1, cylinder 120 volume, para. [0020,46], hydraulic fluid).

Regarding claim 17, the combination of Gokhale and Gussen teaches the shock absorber of claim 1, wherein the operational parameter is a damping force of the shock absorber (see Gussen, para. [0032]).

Regarding claim 7, Gokhale teaches a method of controlling a shock absorber for a vehicle, the method comprising: 
receiving, by a controller, signals indicative of a shock frequency from a shock frequency sensor (see Gokhale, fig. 1, sensor data 134, 132, para. [0037-39], fig. 3, 306, 310); 
comparing, by the controller, the received signals with a target shock frequency range (see Gokhale, fig. 8, lower frequency range is the target range, 0 hz frequency means zero vibration to the shock absorber); and
adjusting, by the controller, at least one operational parameter of the vehicle to prevent occurrence of the shock frequency outside of the target shock frequency range if the shock frequency is outside of the target shock frequency range (see Gokhale, fig. 8, 612, applying compensatory force when transitioning into range 614, para. [0057-59]). 
Gokhale is silent to teaching that comprising sending, by an output device communicably coupled to the controller, an alert to a servicing personnel. 
In the same field of endeavor, Gussen teaches a method comprising sending, by an output device communicably coupled to the controller, an alert to a servicing personnel (see Gussen, fig. 1, alert generation 120, para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale with the teaching of Gussen in order to provide convenient and improved vehicle suspension systems (see Gussen, para. [0002]). 

Regarding claim 8, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 2. 

Regarding claim 10, the combination of Gokhale and Gussen teaches the method of claim 7, wherein the operational parameter is at least one of an operating pressure of the shock absorber, a stroke of the shock absorber, an operating fluid volume of the shock absorber, a vehicle ground clearance, a damping force of the shock absorber and a tire pressure (see Gokhale, fig. 1, 112, 126, para. [0020,22], sensor data 132, 134, see Gussen, fig. 1, data 112).

Claims 3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale as applied to claims 1, 2, 7 and 8 above, and further in view of Landolsi et al. (US. Pub. No. 2019/0353561; hereinafter “Landolsi”)

Regarding claim 3, the combination of Gokhale and Gussen teaches the shock absorber of claim 2, wherein the controller sends the adjustment signal to the shock absorber through at least one of a wireless connection (see Gokhale, para. [0025]). 
The combination of Gokhale and Gussen is silent to teaching that wherein the wireless connection is one of a Bluetooth device, a Wi-Fi network, and a Near Field Communication (NFC).
In the same field of endeavor, Landolsi teaches that wherein the vehicle wireless communication system is one of a Bluetooth device, a Wi-Fi network, and a Near Field Communication (NFC) (see Landolsi, para. [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale and Gussen with the teaching of Landolsi in order to implement well known short range wireless systems and ensure healthy shock absorbers (see Landolsi, para. [0003]). 

Regarding claim 5, the combination of Gokhale and Gussen teaches the shock absorber of claim 1 
The combination of Gokhale and Gussen is silent to teaching that wherein adjusting the at least one operational parameter comprises replacing the shock absorber.
In the same field of endeavor, Landolsi teaches a device wherein adjusting the at least one operational parameter comprises replacing the shock absorber (See Landolsi, fig. 2, 232, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale and Gussen with the teaching of Landolsi in order to ensure healthy shock absorbers and vehicle operation safety (see Landolsi, para. [0003]). 

Regarding claims 9 and 11, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3 and 5, respectively. 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale and Gussen as applied to claims 1, 2, 7 and 8 above, and further in view of Lu et al. (US. Pub. No. 2014/0195112 A1; hereinafter “Lu”)

Regarding claim 16, the combination of Gokhale and Gussen teaches the shock absorber of claim 1. 
The combination of Gokhale and Gussen is silent to teaching that wherein the operational parameter is a vehicle ground clearance.
In the same field of endeavor, Lu teaches a shock absorber wherein the operational parameter is a vehicle ground clearance (see Lu, fig. 1, height sensor 30, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale and Gussen with the teaching of Lu in order to improve and incorporate adaptive and active suspension system to provide driver and passengers comfort (see Lu, para. [0004-6]). 

Regarding claim 18, the combination of Gokhale and Gussen teaches the shock absorber of claim 1. 
The combination of Gokhale and Gussen is silent to teaching that wherein the operational parameter is a tire pressure.
In the same field of endeavor, Lu teaches a shock absorber wherein the operational parameter is a tire pressure (see Lu, fig. 1, tires pressure sensor 14c, para. [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Gokhale and Gussen with the teaching of Lu in order to improve and incorporate adaptive and active suspension system to provide driver and passengers comfort (see Lu, para. [0004-6]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648